Citation Nr: 0214191	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-00 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
December 1967.  Service records show that the veteran was 
awarded the Purple Heart and Combat Infantryman's Badge.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in August 2000 
of the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, (the RO) which denied entitlement to service 
connection for hearing loss.    


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss disability (as 
defined by VA regulations), first demonstrated many years 
after service.  

2.  Medical evidence does not establish a link between the 
veteran's current bilateral sensorineural hearing loss and 
his period of service including noise exposure in service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated by active service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1154 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2001).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

In cases in which sensorineural hearing loss is involved, 
service connection may be granted if permanent hearing loss 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001); 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2001).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d). 

The United States Court of Appeals for Veterans Claims 
(Court) rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Court in Caluza emphasized that 
38 U.S.C.A. § 1154(b) "relaxes the evidentiary requirements 
for adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 
7 Vet. App. at 507.

Although 38 U.S.C.A. § 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected, it does considerably lighten the burden 
of a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in or aggravated by combat service.  
Nevertheless, there must still be sufficient evidence of a 
nexus between the in-service event and current disability.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Initial Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for hearing loss, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with a VA examinations in June 
2000 and December 2001 to determine the nature and etiology 
of his hearing loss.  Pertinent VA treatment records have 
been obtained.  The veteran's service medical records are 
associated with the claims folder.  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In a January 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  The veteran was afforded a video 
conference hearing before the Board in August 2002.  At the 
hearing, the veteran was informed of the evidence that the 
veteran needed to submit to substantiate his claim.  He was 
given 60 days from the date of the hearing to submit any 
additional evidence.  No additional evidence was received.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board finds that 
the VA notified the veteran and the veteran's representative 
of the information and any medical or lay evidence, not 
previously submitted, that is necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Discussion

The medical evidence of record does establish hearing loss as 
defined by 38 C.F.R. § 3.385.  The December 2001 and the June 
2000 VA audiometric data meets the regulatory criteria for 
hearing loss disability.  See 38 C.F.R. § 3.385.  On the 
authorized audiological evaluation in December 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
65
60
55
LEFT
15
15
55
55
69

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 78 percent in the left ear.

The veteran stated that he sustained hearing loss in service. 
He indicated that in July 1967, while on a search and destroy 
mission in South Vietnam, he stepped on a mine.  He contends 
that after the blast, he could not hear for about two and a 
half months.  He contends that his hearing never returned to 
normal.  The veteran stated that he was hospitalized for six 
months after his injury.  He contends that he told the 
doctors and nurses about his hearing difficulty and his 
requests for assistance with his hearing were ignored.  The 
veteran also contends that in 1968, he was examined by the 
Cleveland RO and he again told them his hearing was bad.  The 
veteran asserts that not one record was kept of his 
complaints.  

The service medical records show that the veteran was 
hospitalized for injuries sustained from a mine explosion.  
However, the service medical records make no reference to 
hearing loss due to the explosion.  

The Board points out that the service records establish that 
the veteran engaged in combat with the enemy.  The service 
records show that the veteran was awarded a Combat 
Infantryman's Badge. 

Since the service records show that the veteran engaged in 
combat, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.303 (d) are 
applicable in this case.  As noted above, under 38 U.S.C.A. § 
1154(b), a veteran who engaged in combat, may use 
satisfactory lay evidence to show that an injury or disease 
happened in service.  The Board notes that the veteran 
asserts that he sustained hearing loss after the mine 
explosion in July 1967.  The Board finds that the veteran's 
statements are consistent with the circumstances and 
conditions of his service as an infantryman in the Army in 
Vietnam.  The Board also notes that the service medical 
records indicate that the veteran was hospitalized in July 
1967 for injuries sustained from a mine explosion including 
multiple fragment wounds and a closed fracture of the left 
calcaneus.  Thus, the veteran's statements are sufficient to 
establish that he sustained acoustic trauma and hearing loss 
in service. 

Although the Board accepts that the veteran was involved in 
combat during Vietnam and that he sustained acoustic trauma 
and hearing loss in July 1967 when the mine exploded, the 
service medical records show that upon separation from 
service, the veteran's hearing was within normal limits.  
Also, there is no evidence of hearing loss during the 
veteran's hospitalization after the mine explosion.  

Service records show that the veteran was admitted to the 
24th evacuation hospital in Vietnam on July 18, 1967 after 
sustaining wounds when hit by fragments from a booby trap.  
The diagnosis was open wounds due to fragments of the right 
arm and right leg and comminuted fracture of the right 
calcaneus.  Examination of the head, ears, nose and throat 
revealed a laceration of the upper lip and no palpable 
fractures.  There were no complaints or findings of hearing 
loss.  The veteran was transferred to Valley Forge Hospital 
on July 29.  

The service hospital records for admission to the Valley 
Forge Hospital dated July 31, 1967, indicate that the veteran 
sustained injuries from a mine explosion including multiple 
fragment wounds and a closed fracture of the left calcaneus.  
The admission record indicates that review of the systems was 
negative.  Examination of the head, ears, nose and throat 
were within normal limits.  The veteran was discharged from 
the hospital in December 1967.  The discharge diagnoses were 
closed fracture of the left calcaneus and open wounds due to 
fragments of the right upper extremity and right lower 
extremity.  There was no diagnosis of hearing loss.  

A November 1967 report of medical history indicates that the 
veteran did not report having ear, nose or throat problems.  
A November 1967 separation examination report indicates that 
on the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

20
LEFT
15
15
15

15

The separation examination report does not reflect a 
diagnosis of hearing loss.  There is medical evidence of 
record that these audiological findings reflect hearing 
within normal limits.  The VA examiner who performed the 
December 2001 VA examination reviewed the veteran's service 
medical records and concluded that the veteran's hearing as 
recorded in the November 1967 separation examination was 
within normal limits.   

The veteran contends that in service, after sustaining 
injuries from the mine explosion, he reported his hearing 
loss to the doctors and nurses and they ignored his 
complaints.  As noted above, the service medical records do 
not reflect any complaints of hearing loss.  Even conceding 
that the veteran complained of hearing loss and such 
complaints were not written in the treatment records, 
examination of the ears during the veteran's hospitalization 
in service in 1967 was normal and audiological testing upon 
separation examination in November 1967 did not detect 
hearing loss.  

The medical evidence of record does not reflect the presence 
of sensorineural hearing loss within one year from service 
separation in December 1967.  A May 1968 VA examination 
report does not reflect complaints of hearing loss.  The 
examination report specifically indicates that hearing loss 
was not noted.  The evidence of record shows that 
sensorineural hearing loss was first diagnosed in 1999, over 
30 years after service separation.  A May 1999 VA audiology 
consultation report reflects a diagnosis of moderate 
sensorineural hearing loss starting above 1000 hertz in both 
ears.  Thus, service connection for hearing loss on a 
presumptive basis is not warranted.  

The record shows that the veteran's hearing loss was detected 
almost 30 years after service separation.  A VA examination 
dated in December 1972 does not reflect complaints or 
diagnosis of hearing loss.  There is no medical evidence of 
record dated from 1973 to 1996 which shows complaints or 
treatment of hearing loss.  An August 1997 letter from the 
Hearing Conservation Division, Occupational Health Department 
of M.P., Inc., the veteran's employer, indicates that the 
veteran's hearing test in July 1997 showed that the veteran 
had a mild loss for speech sounds in both ears, a moderately 
severe loss for high pitch sounds in the left ear, and a 
moderate loss for high pitch sounds in the right ear.  It was 
noted that the test results represented a change in the 
veteran's hearing levels at the 2K, 3K, and 4K frequencies 
when this test was compared to the veteran's baseline test.  
The veteran was advised to wear hearing protection, if he was 
not now wearing hearing protection, when exposed to high 
noises.  The veteran was informed that he had poorer hearing 
for speech sounds and for high pitch sounds when compared to 
the first hearing test at the plant.  The record shows that 
the veteran sought treatment for hearing loss at a VA medical 
center in 1999.  He filed a claim for service connection for 
hearing loss in January 2000.    

The medical evidence of record does not associate or relate 
the current hearing loss to the veteran's period of service.  
In fact, there is medical evidence of record to the effect 
that the veteran's current hearing loss is not related to his 
period of service.  The December 2001 VA examination report 
indicates that the examiner concluded that it was "less 
likely than not (ie. not likely)" that the veteran's current 
hearing loss was due to military service.  The examiner 
provided reasons and bases for this conclusion.  The examiner 
stated that this opinion was rendered because the hearing 
test results recorded on the veteran's November 1967 
separation examination were within normal limits between 500 
hertz and 4000 hertz for both ears.  The examiner stated that 
it was likely that the veteran did experience tinnitus and a 
temporary shift or decrease in hearing following the 
traumatic noise exposure from the land mine explosion that 
injured his foot.  The examiner further stated that if the 
noise trauma had caused significant permanent hearing loss, 
it should have been evidenced on separation physical hearing 
test.  The examiner further pointed out that there was 
documentation in the claims folder that suggests that at 
least part of the veteran's present hearing loss may have 
occurred during his period of civilian employment.  The 
examiner noted that the claims folder contained an 
occupational hearing test report dated in August 1997 
performed by his civilian employer.  The examiner noted that 
no audiogram thresholds were recorded on the civilian report, 
but it stated that he had a change in hearing levels at 2000 
hertz, 3000 hertz, and 4000 hertz frequencies when compared 
to the first test at the plant.   

The Board is charged with the duty to assess the credibility 
and weight to be given to the evidence.  Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Indeed, the Court of Appeals for Veterans 
Claims (Court) has declared that in adjudicating a claim, the 
Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  In doing so, the Board is free 
to favor one medical opinion over another, provided it offers 
an adequate basis for doing so.  Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds that the VA medical opinion to have great 
evidentiary weight.  The VA examiner is competent to render a 
medical opinion as to the etiology of hearing loss and an 
opinion as to whether the hearing loss is related to the 
veteran's period of service.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 
10 Vet. App. 279, 284 (1997).  The VA examiner reviewed the 
veteran's medical records, including the service medical 
records, and examined the veteran as well.  In assessing such 
evidence, whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  In the present case, the VA 
examiner referred to the specific evidence of record which 
supports the medical conclusion and the examiner provided a 
rationale for the conclusion.  

There is no competent evidence (medical opinion) of record to 
the effect that the hearing loss is associated with the 
veteran's period of service.  In Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000), the Federal Circuit indicated 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.  In the present case, 
the veteran has not submitted evidence of a connection 
between the veteran's service and his hearing loss.  The 
Board also notes that in Wade v. West, 11 Vet. App. 302 
(1999), the Court held that 38 C.F.R. § 1154(b) does not 
obviate the requirement that a veteran submit medical 
evidence of a causal relationship between his current 
condition and his military service.  

The Board has also considered the veteran's own assertions 
that his hearing loss was caused by the mine explosion in 
service and the statement by K.T., the veteran's service 
buddy.  The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
or his friend have the expertise to render opinions about 
medical matters.  Although the veteran and other lay persons 
are competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence does 
not reflect that the veteran or his friend possesses medical 
knowledge which would render their opinions as to etiology 
and a medical diagnosis competent.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for hearing loss is not warranted, 
since there is no evidence of a relationship between the 
current hearing loss and disease or injury during service, 
including acoustic trauma from the mine explosion in service.  
The Board concludes that the preponderance of the evidence of 
record is against the veteran's claim for service connection 
for hearing loss.  The claim is therefore denied.  


ORDER

The claim of entitlement to service connection for bilateral 
sensorineural hearing loss is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

